Citation Nr: 0839260	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1949 and September 1949 to June 1968.  He died in July 
1989.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appellant requested and was scheduled to appear at a 
hearing before the a Veterans Law Judge at the Board's 
offices in Washington, D.C. in October 2008.  However, she 
failed to report for this hearing and provided no explanation 
for her absence.  Her request for such a hearing, therefore, 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

Although the December 2006 rating decision and February 2007 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.


FINDINGS OF FACT

1.  In a November 2003 decision, the Board denied the 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death.

2.  The additional evidence presented since the Board 
decision of November 2003 does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in November 2003, denying the 
application to reopen the claim of service connection for the 
cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the Board 
decision of November 2003 is not new and material and the 
claim of service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in an October 2006 letter.  Moreover, by 
this letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the December 2006 rating decision at issue.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition claimed.  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.

In this case, the Board notes that the October 2006 VCAA 
letter explained to the appellant what constitutes "new" 
evidence and what constitutes "material" evidence.  
Furthermore, this letter explained what new evidence must 
show in order to support to the claim to reopen as well as 
what evidence is required to support the underlying claim for 
service connection for the cause of the veteran's death.  
Thus, the Board concludes that the claimant has been provided 
with the type of notice contemplated by the Court in Kent and 
no additional notice is necessary.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

In this regard it is noted that an etiological opinion has 
not been obtained in response to the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  However, VA is not 
obligated to obtain such an opinion unless and until there is 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159 (c)(4)(C)(iii).  As the Board will conclude below, 
there is no new and material evidence to reopen the claim.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108, 
however, the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It is noted that to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In the November 2003 decision, the Board denied the 
appellant's petition to reopen her claim of entitlement to 
service connection for the cause of the veteran's death.  In 
reaching its decision, the Board noted that the appellant's 
claim for service connection for the cause of the veteran's 
death had been previously denied by the Board in a May 1998 
decision.  The November 2003 Board decision further noted the 
following from the May 1998 Board decision:  

At the time of the Board's May 1998 decision, the 
evidence included the veteran's service medical 
records, US Naval Hospital records, and Report of 
the Death of an American Citizen Abroad, and the 
appellant's statements and hearing testimony.

The service medical records included a history of 
epigastric pain and notations of possible ulcer 
disease.  At the time of the separation examination 
in January 1968, there were no complaints or 
findings related to gastrointestinal hemorrhage, 
esophageal and gastric varices, or hepatic 
cirrhosis.

Hospital records dated in from October 1987 to July 
1989 from the US Naval Hospital in Subic Bay 
reflected treatment for ascites secondary to liver 
cirrhosis due to chronic alcoholism.

The Report of the Death of an American Citizen 
Abroad reflects that the veteran died in July 1989 
of upper gastrointestinal hemorrhage due to 
probable esophageal/gastric varices due to hepatic 
cirrhosis (alcoholism).  At the time of his death, 
service connection had not been established for any 
disability.

The appellant testified at a hearing in April 1997.  
She stated that the veteran had been treated for 
gastrointestinal conditions at Clark Air Force 
Hospital beginning in June 1968 until the time of 
his death in 1989.  Nonetheless, the appellant was 
unable to provide records to substantiate such 
treatment.  Moreover, the National Personnel 
Records Center (NPRC) confirmed that all pertinent 
and available records had been sent previously and 
were associated with the claims folder.

Based on that evidence, the Board found that there 
was no evidence of a relationship between the 
disorders that caused the veteran's death and his 
period of service.  The conditions which caused the 
veteran's death were diagnosed nearly twenty years 
after service.  Moreover, with respect to the 
appellant's contentions that the veteran's death 
was due to disabilities that developed as a result 
of exposure to radiation, the Board determined that 
even conceding exposure to radiation, the disorders 
from which the veteran ultimately succumbed were 
not ones that were enumerated in the regulations so 
as to presume service connection.  38 C.F.R. 
§ 3.309 (2003).  Thus, the Board denied service 
connection for the cause of the veteran's death.

The Board finds that the evidence received since the Board's 
November 2003 decision is cumulative of other evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.

In support of her application to reopen the claim, the 
appellant submitted duplicates of the veteran's service 
records and the Report of the Death of an American Citizen 
Abroad.  Essentially, evidence associated with the claims 
folder since the November 2003 Board decision is duplicative 
of previously considered evidence.  Further, the appellant's 
statements are either duplicative of previous testimony and 
statements or cumulative of those previously considered 
statements.  In this sense, the evidence submitted subsequent 
to the November 2003 Board decision is not new and material 
for the purposes of reopening the appellant's claim for 
service connection for the cause of the veteran's death.  
38 C.F.R. § 3.156(a).

It is noted that the appellant's September 2006 request to 
reopen reflects her contention that the veteran served in the 
Republic of Vietnam and, thus, is entitled to "presumptive 
service connection for chronic, tropical disease associated 
with exposure to certain herbicide agent (Agent Orange)."  

In this regard, it is noted that, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the Court held that when an appellant 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the appellant's new 
theory of service connection for the cause of the veteran's 
death (disabilities related to his alleged herbicide 
exposure) is not a basis for reopening her claim of 
entitlement to service connection for the cause of the 
veteran's death.

Despite the appellant's statements that disease or injury 
sustained during the veteran's military service caused or 
contributed to his death, as a layperson without medical 
expertise or training, her statements alone are not competent 
evidence of a nexus between the cause of the veteran's death 
and his service.  Particularly in light of the fact that the 
Report of the Death of an American Citizen Abroad reflects 
that the veteran died of upper gastrointestinal hemorrhage 
due to probable esophageal/gastric varices due to hepatic 
cirrhosis (alcoholism).  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

In conclusion, the Board finds that evidence received since 
the November 2003 Board decision is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
appellant's claim is not reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, is denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


